Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informality. The term “warning” is misspelled as “waring” in line 6 of claim 7.  

Claim 13 is objected to because of the following informality. The claim currently reads, “wherein said identification module is configured to identifying said data to determines.” For grammatical correctness, claim 13 should be rewritten to read, “wherein said identification module is configured to identify said data to determine.”

Claim 19 is objected to because of the following informality. The claim currently reads, “wherein said positioning module combining with the processing module estimates a human flow.” For grammatical correctness, the claim should be rewritten to read, “wherein said positioning module combined with the processing module estimates a human flow.”

Appropriate correction to each of the above objections is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are described as follows.

Claims 1, 2, and 3
- Prong 1: a generic placeholder for “means” stated as a “sensing module”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “sensing module” is not modified by sufficient structure
The phrase “sensing module” will hereby be interpreted as a forehead temperature measuring device or an ear temperature measuring in light of the specification of the instant application (Specification Page 2 Lines 13-14). 

Claims 1, 2, and 13
- Prong 1: a generic placeholder for “means” stated as an “intelligent module”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “intelligent module” is not modified by sufficient structure
The phrase “intelligent module” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language. 

Claims 1, 5, and 13-15
- Prong 1: a generic placeholder for “means” stated as an “identification module”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “identification module” is not modified by sufficient structure
The phrase “identification module” will hereby be interpreted as an image capturing device, such as a camera, in light of the specification of the instant application (Specification Page 2 Lines 6-7) wherein said image capturing device further comprises a specially programmed computer capable of performing the functions recited in the claim language.

Claims 1, 7, 11, 13, 15-16, and 19
- Prong 1: a generic placeholder for “means” stated as a “processing module”
- Prong 2: the phrase “processing module” is followed by functional language
- Prong 3: the phrase “processing module” is not modified by sufficient structure
The phrase “processing module” will herby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language.

Claims 10-12 and 18-20
- Prong 1: a generic placeholder for “means” stated as a “positioning module”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “positioning module” is not modified by sufficient structure
The phrase “positioning module” will hereby be interpreted as a “global positioning system (GPS) or a location-based services (LBS)” in light of the specification of the instant application (Specification Page 13 Lines 4-5).

Claim 5
- Prong 1: a generic placeholder for “means” stated as a “first analytic unit”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “first analytic unit” is not modified by sufficient structure
The phrase “first analytic unit” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language.

Claims 7 and 16
- Prong 1: a generic placeholder for “means” stated as a “second analytic unit”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “second analytic unit” is not modified by sufficient structure
The phrase “second analytic unit” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language.

Claims 7-8 and 16-17
- Prong 1: a generic placeholder for “means” stated as a “storage unit”
- Prong 2: the phrase “configured to” followed by functional language
- Prong 3: the phrase “storage unit” is not modified by sufficient structure
The phrase “storage unit” will hereby be interpreted as “a personal intelligent device, a terminal system or an online storage” in light of the specification of the instant application (Specification Page 3 Lines 6-7). 

Claims 7 and 16
- Prong 1: a generic placeholder for “means” stated as a “unit”
- Prong 2: the phrase “warning” used as functional language
- Prong 3: the phrase “unit” is not modified by sufficient structure
The phrase “unit” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language. Furthermore, the “audio unit,” “visual unit,” and “vibration unit” as similarly interpreted under 112f as they are not further defined by particular structural elements and are embodiments of the “warning unit.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 1 currently reads, “and further determines said processing module in accordance with said identification value to obtain a physiological value from said data change.” It is interpreted by Examiner the claim is meant to read, “and further uses said processing module in accordance with said identification value to obtain a physiological value from said data change.” The claim should be rewritten to positively recite what applicant regards as the claimed invention. 

Furthermore, claim 1 currently reads, “wherein said identification module captures a real-time image of a measurement subject and determines an identification value in accordance with the real-time image, and further determines said processing module in accordance with said identification value to obtain a physiological value from said data change.”  As the claim is currently written, it is unclear to Examiner if the claim is intended to read as a method step, an implication of intended use, or further provide structural limitations to the “identification module” and “processing module.” The claim should be rewritten to parallel the structure set forth at the beginning of the claim, such that it positively recites the “identification module” and “processing module” are configured to perform the recited limitations.

Furthermore, claim 1 reads the limitation “the data” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. As it is written, it is not evident what “data” is being referenced as there is no previously specified data. It is interpreted that the “data” is equivalent to the recited “data change” in lines 2 and 10 of the same claim. The claim should be rewritten to read, “a sensing module configured to monitor data; and an intelligent module configured to receive the data from said sensing module” and further, “said identification value to obtain a physiological value from said data.” 

Claim 2 currently reads, “further comprising a stand, wherein said sensing module and said intelligent module are configured to said stand.” As claim 2 is currently written, it not clear what the relationship between the sensing module, the intelligent module, and the stand is. Figure 2 of the drawings indicate to Examiner that the sensing module and intelligent module are configured to be retained to said stand. The claim should be rewritten to read, “further comprising a stand, wherein said sensing module and said intelligent module are configured to be retained by said stand.” 

Claim 4 currently reads, “wherein said physiological value comprises a compensative information, wherein said compensative information is configured to compare said forehead temperature or said ear temperature with a particular temperature to compensate for a temperature error.” It is interpreted by Examiner that “compensative information” would be used to adjust for an error present in the collected temperature information. It is unclear to Examiner how “compensative information” could further be “configured to compare” a plurality of values. The claim should be rewritten to positively recite what applicant regards as the claimed invention.

Claim 5 currently reads, “analytic unit is configured to a facial recognition to obtain the identification value.” As the claim is currently written, there appears to be a verb missing between “configured to” and “a facial recognition” to specify the relationship between the analytic unit and the facial recognition process. 

Furthermore, claim 5 recites the limitation "said first analytic unit" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. As it is written, it is not evident what “first analytic unit” is being referenced as there is no previously specified analytic unit. It is interpreted that "said first analytic unit" is equivalent to the recited “a first analytic device” recited in the same line of claim 5. The claim should be rewritten to read, “wherein said identification module further comprises a first analytic unit, wherein said first analytic unit.”

Claims 7 and 16 currently read, “wherein said warning unit is activated when said physiological value falls within the abnormal interval.” As the claims are currently written, the limitation of the warning unit being activated appears to be written as part of a method. The claims should be rewritten to read, “wherein said warning unit is configured to be activated when said physiological value falls within the abnormal interval” to parallel the structure of the claims from which they depend.

Claims 11 and 19 currently read, “wherein said positioning module combining with said/the processing module estimates a human flow in a geographic location.” As the claim is currently written, it is unclear what Applicant intends to mean regarding the limitation “positioning module combining with said processing module” as it is not evident what the term “combining” means. Examiner interprets the claim to mean the processing module receives information from the positioning module in order to estimate “a human flow in a geographic location and a distribution of said physiological values.”

Claim 13 currently reads wherein the identification module is configured to “to determines said processing module is driven.” As the claim is currently written, there appears to be a word missing between “determines” and “said processing module.” In light of claim 15, it is interpreted by Examiner that the identification module is configured to determine when said processing module is driven. The claim should be rewritten to positively recite what applicant regards as the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, 13-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20160113517 A1).

Regarding claims 1, 13, and 14, Lee teaches a medical data measurement system comprising a sensing module configured to monitor data, wherein said sensing module is a temperature sensor (Lee ¶[0016]). Lee teaches wherein said temperature sensor is a forehead temperature measuring device (Lee ¶[0126]) that takes measurements in a  continuous/automatic way (Lee ¶[0156]). Lee teaches wherein the system further comprises an identification module, wherein said identification module is a camera module (Lee ¶[0016]) comprising an image sensor (Lee ¶[0136]). Lee teaches wherein said image sensor is configured to capture images of a subject (Lee ¶[0018]). Lee teaches wherein the system comprises a processing module, wherein the processing module is a generally claimed processor (Lee ¶[0016]). Lee teaches wherein said identification module captures a real-time image of the subject using the image sensor (Lee ¶[0076], ¶[0018]) and determines an identification value in accordance with the real-time image, wherein said identification value is whether or not the camera is positioned correctly, based in part on if focus matching is achieved (Lee ¶[0065]). Lee teaches wherein the system is configured to use the processing module in accordance with the identification value in order to obtain a physiological value from the previously obtained data (Lee ¶[0016]). With respect to the limitation of an “intelligent module,” Fig.1 of the instant application depicts the “intelligent module” as a label for the combination of the identification module and the processing module. Because Lee describes a feature equivalent to the “identification module” and a feature equivalent to the “processing module,” the elements of Lee meet the limitations set forth in the instant application. 

Regarding claim 3, Lee teaches wherein the sensing module is a forehead temperature measurement device and said physiological value is a forehead temperature (Lee ¶[0126]). 

Regarding claim 4, Lee teaches wherein the physiological value comprises compensative information. The compensative information as taught by Lee is used to correct errors related to the determined temperature of a subject that are induced by a non-ideal distance between the temperature sensor and the subject (Lee ¶[0188]). This teaching by Lee anticipates the limitations of claim 4 of the instant application as best understood by Examiner, in view of the rejection under 35 USC 112(b) as set forth above. 

Regarding claim 5, Lee teaches wherein the identification module is configured to obtain the identification value by performing a facial recognition step. This is performed by identifying the target potion of a subject’s face through a facial recognition algorithm (Lee ¶[0197]). 

Regarding claims 7 and 16, Lee teaches wherein the processing module contains circuitry configured perform a plurality of functions including determining a physiological value indicative of the temperature of a subject and displaying the result of the body temperature measurement (Lee ¶[0067]), wherein said display contains information indicating a normal or abnormal value (Lee ¶[0082]). The display in Lee is being interpreted as equivalent to the warning unit claimed in the instant application. Lee teaches wherein said display comprises a visual unit (Lee Fig. 14B).  Furthermore, Lee teaches wherein said warning unit could further comprise an audio unit (Lee ¶[0075]). Lee teaches wherein the system comprises a storage unit configured to store body temperature data (Lee ¶[0096]). 

Regarding claims 8 and 17, Lee teaches wherein said storage unit is a terminal system (Lee ¶[0244]-¶[0245]).

Regarding claim 9, Lee teaches wherein said physiological value comprises a temperature value and a corresponding measurement time (Lee ¶[0289]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160113517 A1) as applied in claim 1 above, further in view of Hill (US 20190038018 A1). 

Regarding claim 2, the elements of claim 1 are rejected as described above. Lee teaches a medical data measurement system (as described in the rejection of claim 1) integrated in a mobile device (Lee ¶[0051]). Lee does not teach wherein the device is configured to a stand. The invention in Hill is drawn to a mobile device stand (Hill Abstract). Hill teaches wherein the mobile device stand has “many degrees of freedom” and can be adjusted “so the mobile device is at eye level (Hill ¶[0053]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the stand described in Hill because “viewing the mobile device at eye level can reduce stress on the user's neck and can reduce the adverse dermatological impact of looking down for extended periods of time (Hill ¶[0053]).” This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160113517 A1) as applied in claims 5 and 13 above, further in view of Matsimanis (US 20180239977 A1).

Regarding claim 6, the elements of claim 5 are rejected as described above. Lee teaches the use of a facial recognition algorithm to determine the proper placement of the identification module based on eyebrow shape (Lee ¶[0197]). Lee does not teach wherein the facial recognition algorithm can instead rely on the relative distance between facial features. The invention described in Matsimanis is drawn to a system and method for face detection with temperature and distance validation (Matsimanis Abstract). Matsimanis teaches wherein to determine if a detected face is an actual face, then the system can further confirm the presence of an actual face by analyzing the width of the subject’s face and comparing the width to an expected value (Matsimanis ¶[0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the facial recognition algorithm described in Lee to instead use the facial algorithm described in Matsimanis because such a modification is the substitution of one known element for another to yield predictable results in that both algorithms would be understood to one of ordinary skill in the art as usable in facial recognition applications. 

Regarding claim 15, the elements of claim 13 are rejected as described above. Lee teaches an automatic forehead temperature measuring device as described in the rejection of claim 13. Furthermore, Lee teaches wherein the system continuously detects a plurality of data (Lee ¶[0156]), and wherein the identification module is configured to identify said plurality of data when the focus matching is achieved (Lee ¶[0065]). Lee does not teach wherein said identification module is configured to identify said plurality of data and when one of said plurality of data exceeds a preset threshold, said processing module is driven to obtain a forehead temperature value from said data. Matsimanis teaches a temperature validation algorithm for determining if a face of a subject is in the field of view of a camera using a remote temperature sensor such as an infrared sensor (Matsimanis ¶[0022]). Matsimanis teaches wherein the system is configured to determine whether or not the sensed temperature is within “the biometric temperature range of a human face (Matsimanis ¶[0032]),” or above and below a prespecified threshold set. It would have been obvious to one of ordinary skill in the art to modify Lee to include the face verification algorithm described in Matsimanis because both inventions use a verification algorithm to detect the presence of a human face, while Matsimanis further teaches the use of a temperature verification algorithm. Such a verification system could reduce false negative and false positive readings (Matsimanis ¶[0009]). Furthermore, this combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, such that the predictable result is properly identifying a face.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160113517 A1) as applied in claim 1 above, further in view of Mane (US 20190192010 A1). 

	Regarding claim 10, the elements of claim 1 are rejected as described above. Lee teaches a medical data measurement system (as described in the rejection of claim 1) further comprising a GPS module (Lee ¶[0241]). Lee does not teach wherein the system further comprises a positioning module configured to locate a geographic location of the physiological value. The invention described in Mane is drawn to a system and method for “determining change in physical condition or illness of a mammal by obtaining a thermal image of the subject and determining the body temperature of the mammal based on the thermal image are described (Mane Abstract).” Mane teaches wherein the system is implementable in an electronic device having a display and thermal imaging hardware (Mane Abstract). Mane teaches a community-scale fever mapping tool for determining the geographic location of a person having a fever (Mane ¶[0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the geotagging software described in Mane because both inventions are drawn to the collection of contactless thermometer measurements using a handheld mobile device, while Mane teaches the use of geotagging software in order to develop real-time predictions of the spread of disease (Mane ¶[0011]). This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 11, Lee teaches a medical data measurement system (as described in the rejection of claim 1) further comprising a GPS module (Lee ¶[0241]). Lee does not teach wherein the system estimates human flow in a geographic location and a distribution of said temperature values. Mane teaches a community-scale fever mapping tool that is configured to estimate a human flow in a geographic location and a distribution of logged temperatures by identifying “real-time patterns of human congregation, travel, commuting, etc., and their relationship of these patterns to the incubation and spread of disease (Mane ¶[0012]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the geotagging software described in Mane because both inventions are drawn to the collection of contactless thermometer measurements using a handheld mobile device, while Mane teaches the use of geotagging software in order to develop real-time predictions of the spread of disease (Mane ¶[0011]). This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 12, Lee teaches a medical data measurement system (as described in the rejection of claim 1) further comprising a GPS module (Lee ¶[0241]). Lee does not teach wherein the system connects to a back-end system to track movements of said temperature measurements, wherein said back-end system is a social media software. Mane teaches wherein “the results of this community-scale fever mapping tool are used to enrich the value of the risk assessment that is relayed back to individual users (Mane ¶[0013])” wherein “trends and risk patterns generated by this computational framework can also be transmitted as actionable recommendations back to individuals (Mane ¶[0050]).” This relay of information is interpreted to fall under the category of “social media” where social media is defined as any “forms of electronic communication through which users create online communities to share information (Merriam-Webster Dictionary).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the geotagging software and user interface described in Mane because both inventions are drawn to the collection of contactless thermometer measurements using a handheld mobile device, while Mane teaches the use of geotagging software in order to prevent high-risk individuals from contracting a disease, such as the seasonal flu (Mane ¶[0014]-¶[0016]). This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160113517 A1) in view of Matsimanis (US 20180239977 A1) as applied in claim 15 above, further in view of Mane (US 20190192010 A1). 

	Regarding claim 18, the elements of claim 15 are rejected as described above. Lee-Matsimanis teaches a medical data measurement system (as described in the rejection of claim 1) further comprising a GPS module (Lee ¶[0241]). Lee-Matsimanis does not teach wherein the system further comprises a positioning module configured to locate a geographic location of the physiological value. The invention described in Mane is drawn to a system and method for “determining change in physical condition or illness of a mammal by obtaining a thermal image of the subject and determining the body temperature of the mammal based on the thermal image are described (Mane Abstract).” Mane teaches wherein the system is implementable in an electronic device having a display and thermal imaging hardware (Mane Abstract). Mane teaches a community-scale fever mapping tool for determining the geographic location of a person having a fever (Mane ¶[0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Matsimanis to include the geotagging software described in Mane because both inventions are drawn to the collection of contactless thermometer measurements using a handheld mobile device, while Mane teaches the use of geotagging software in order to develop real-time predictions of the spread of disease (Mane ¶[0011]). This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 19, Lee-Matsimanis teaches a medical data measurement system (as described in the rejection of claim 1) further comprising a GPS module (Lee ¶[0241]). Lee-Matsimanis does not teach wherein the system estimates human flow in a geographic location and a distribution of said temperature values. Mane teaches a community-scale fever mapping tool that is configured to estimate a human flow in a geographic location and a distribution of logged temperatures by identifying “real-time patterns of human congregation, travel, commuting, etc., and their relationship of these patterns to the incubation and spread of disease (Mane ¶[0012]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Matsimanis to include the geotagging software described in Mane because both inventions are drawn to the collection of contactless thermometer measurements using a handheld mobile device, while Mane teaches the use of geotagging software in order to develop real-time predictions of the spread of disease (Mane ¶[0011]). This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 20, Lee-Matsimanis teaches a medical data measurement system (as described in the rejection of claim 1) further comprising a GPS module (Lee ¶[0241]). Lee-Matsimanis does not teach wherein the system connects to a back-end system to track movements of said temperature measurements, wherein said back-end system is a social media software. Mane teaches wherein “the results of this community-scale fever mapping tool are used to enrich the value of the risk assessment that is relayed back to individual users (Mane ¶[0013])” wherein “trends and risk patterns generated by this computational framework can also be transmitted as actionable recommendations back to individuals (Mane ¶[0050]).” This relay of information is interpreted to fall under the category of “social media” where social media is defined as any “forms of electronic communication through which users create online communities to share information (Merriam-Webster Dictionary).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Matsimanis to include the geotagging software and user interface described in Mane because both inventions are drawn to the collection of contactless thermometer measurements using a handheld mobile device, while Mane teaches the use of geotagging software in order to prevent high-risk individuals from contracting a disease, such as the seasonal flu (Mane ¶[0014]-¶[0016]). This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/E.C.C./Examiner, Art Unit 3791